Case 2:18-cv-03840-JMA-AYS Document 29 Filed 11/14/18 Page 1 of 2 PageID #: 555

                                                       November 13, 2018

Hon. Joan M. Azrack
District Court Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

Re: Docket# 18-cv-03840-JMA-AYS, Levin v. JP Morgan Chase, et. al.

Dear Judge Azrack,

        As the Court is aware, my name is Isaac Levin. Joining me is my wife Ofra Levin, plaintiffs
in the above action.

        On October 30, 2018 Plaintiffs sent a letter to this Honorable Court with a few documents
that were filed previously in the prior case. [27] This invoked counsel for the Defendants labeling it
as a sur-reply and therefore they also sur replied. [28]

         Plaintiffs understand that a sur-reply “is an additional reply (or new documents) to a motion
filed after the motion has already been fully briefed.” According to counsel the letter also contained
numerous inaccuracies with regards to law and fact.

        The letter did not contain any new arguments or any supplementary arguments that were not
argued in support of motion. The documents provided were already seen by this Honorable Court in
the previous action. (17-cv-04893)

        Doc #28, a letter dated May 7, 2018 sent to this Court informing the Court that Plaintiffs
filed the new action on April 9, 2018.

        Doc#29, a letter from defendants’ counsel dated May 8, 2018 responding to Plaintiffs letter
stating that they intend to remove the action.

         Doc#30, a letter from defendants’ counsel dated May 18, 2018 requesting the Court not to
dismiss the action until such time that they remove the action to Federal Court.

        In all, the Court already saw all these documents and therefore they are not a surprise to
either the Court or to the defendants and can’t be classified as sur replies.

       The question is what is counsel afraid of? What concern does he have from this Honorable
Court seeing documents it already saw and previously submitted by them?

       What they are afraid of is that this Court will see that at all relevant times they knew of the
new action and did not try to remove it until July 2, 2018.




                                                   1
Case 2:18-cv-03840-JMA-AYS Document 29 Filed 11/14/18 Page 2 of 2 PageID #: 556



                                               Respectfully submitted,

                                               /s/ Isaac Levin
                                               Isaac Levin
                                               Plaintiff
                                               960 Cliffside Avenue
                                               N. Woodmere NY 11581
                                               isaaclevin2010@gmail.com
                                               516-374-0188

                                               /s/ Ofra Levin
                                               Ofra Levin
                                               Plaintiff
                                               960 Cliffside Avenue
                                               N. Woodmere NY 11581
                                               ofrarlevin@gmail.com
                                               516-792-5858

Service on all attorneys via ECF.




                                       2
